CLAY, Commissioner.
This is an appeal from an order denying appellant relief in an RCr 11.42 proceeding.
It is first contended that appellant’s plea of guilty was involuntary. The record of the proceedings established the contrary.
It is next contended that KRS 431.130 and RCr 9.84 are unconstitutional because they violate the principles set forth in U. S. v. Jackson, 390 U.S. 570, 88 S.Ct. 1209, 20 L.Ed.2d 138 (1968). We considered this contention in Ruggles v. Commonwealth, Ky., 451 S.W.2d 634, and determined that the above case is not applicable because our sentencing procedures are completely different from the procedures condemned therein.
It is finally contended that appellant had ineffective counsel. This ground was not set forth in appellant’s motion and we cannot consider it here for the first time. Had this question been properly raised, it would have been unavailing under the rul Commonwealth v. Campbell, Ky., 415 S.W.2d 614 (1967).
The judgment is affirmed,
All concur.